Title: To George Washington from Brigadier General John Sullivan, 8–12 June 1776
From: Sullivan, John
To: Washington, George



Dear General
Sorrell [Canada] June 8th[–12] 1776

At three Quarters after 11 of Clock forenoon I received a Letter from Genl Thompson of Which the Inclosed is a Copy. I find that he has proceeded in the Manner proposed & made his Attack on the Troops at three Rivers at Day light for at that time a very heavy Cannonading began which lasted with Some Intervals to Twelve of Clock. it is now near one P.M. the firing has Ceased, Except Some Irregular firing with Cannon, at a

Considerable Distance of time, one from the Other—at Eight of Clock a very heavy firing of Small Arms was heard Even here at the Distance of Forty five miles. The Distance might have Render’d it Doubtful had not the Boats down the Bay which have Since Arrived Confirm’d it, & Declared they Distinctly heard the Small Arms for a Long time: I am almost Certain that Victory has Declared in our favour, as the Irregular firing of the Cannon for Such a Length of time after the Small arms Ceased, Shows that our Men are in Possession of the Ground. I should Immediately Set off to Join General Thompson with Colo. Dehaas Detachment, but by Some Strange kind of Conduct in General Arnold Directly Contrary to repeated Orders, he has Kept that Detachment dancing between this & Montreal ever Since my Arrival. Some of the Officers this moment Arrived, Inform that he Let them come within Eighteen Miles of this place, & order’d them back again. he has now Permitted them to pass to Chamblee, & I Expect them here this Evening: When I Shall Immediately Sett off with them to Join General Thompson. I am now inform’d by Mr McCarty that Genl Arnold has abandon’d Montreal, & gone to Chamblee with all the Troops. I hope this Report is not Just, as the Step must be in Every light Imprudent & Injudicious. it Leaves that Quarter intirely without a Check & gives our Enemies Liberty to Assemble & form any Mischiefvous designs they please without interruption. I hear that the report at Montreal Yesterday was that the Enemy had pass’d us at the Sorrell & were passing up the River. this gave the Alarm & Caused them to abandon the City. I wish it may not prove true, but as it is so much of a piece with former Conduct, I cant help giving some degree of Credit to it. Notwithstanding the Weakness of this post Occasion’d by the Strange Delay of Colo. De Haas, I have Sent Colo. Wind with his Regiment to Reinforce General Thompson. This I did this Morning at Eight of Clock. They Join’d him before now I trust. I hope Soon to follow with more force to Maintain the Ground which I dare Say our Troops have won. we hear no firing now Except a few Cannon at a great Distance of time, between Sometimes half an hours Space at least. This with many other Circumstances induces me to believe our Troops are Victorious. I am Anxious to know the Event which God grant may be Fortunate. however if our party have been or Should be Defeated,

I am Determin’d not to Leave Canada, but to make Vigilance & Industry Supply the want of Numbers. I am Determin’d to fortify & Secure the most Important posts, & hold them as long as one Stone is Left upon another it is a Serious truth that our Army is Extremely weak. Colo. Greaton is with me without a Single man all under Innoculation, Colo. Bond with all his Regimt in the Same Situation, Colo. Patterson has Six only, Colo. Stark about forty, Colo. Reeds & Colo. Poors nearly in the Same Situation. Poor is at St Johns, Reed at Chamblee. Colo. Burrells’ Return I Sent in my Last, & the other Regiments are most of them in the Same Situation, for this Colony it Seems has been of Late Considered as the General Hospital of America. The party with General Thompson & that with Colo. Dehaas Contains the flower of our Army at Present. Some Regiments are nearly out of the Small pox & will be fit for Duty in a few days. our Numbers will be daily encreasing. I Should however Rejoice to See General Green here with his Brigade if he Can be Spared from New York.
June 12th 1776 I Could not close the forgoing Letter till I Could get Some Certain Intelligence of General Thompson & his party, most of which after being Unfortunately repulsed, are now Return’d but the Genl himself with Colo. Irwin Doctr McKenzie Mr Currie Mr Burd Mr Edy & Parson McColley—have unluckilly fallen into the hands of our Enemies. a flagg has Arrived this night for their Baggage by which he writes that he & the Other Gentlemen are treated wth the greatest Politeness by Genl Burgoyne who Commands at three Rivers—The Officers Suppose they had about Twenty five Killed & we find Missing in the whole about a Hundred & fifty Some of which we Expect in yet, as Some have Arrived this Evening, & Say more will be in. The Genl was taken after the Retreat by Some Canadian Militia Summon’d in by Carlton. I have also a number which I have Summon’d in to take part with us under Command of the Baron De Woodkle. our People Say that the Canadians were in General very kind to them upon their Retreat & gave them every Assistance in their Power. The Unfortunate defeat of General Thompson & his Detachment happen’d in this Manner Viz. the Repeated accounts from three rivers of the Smallness of their Numbers Induced Genl Thompson to Detach Colo. St Clair to attack them with Seven

Hundred men before my Arrival. This not having being [been] put in Execution & St Claire remaining at Nichollet, & the Account of their Weakness being Confirmed, The Genl Solicited the Liberty of Attacking them, which I granted giving Ordrs which I inclosed in my Last. he Crossed from Nicholet to three Rivers in the night but being Lead into a Morass by his Guide was Oblidged to return back near Two Miles, in which time the day Broke. he was Discover’d, The Ships began to Canonade & Continued while he Marched thro’ a Swamp which took near an hour & a half. The people came up to the Attack, but unlucky for them Twenty five Vessels had Arrived that night with Troops which they Landed while he Marched on & being well prepared gave them so Warm a Reception that the Troops Soon Broke & quitted the Ground the Cannonading & all the firing after that was a Meer random firing, which answerd very Little purpose when they found our Troops began to give way, they Detach’d a party of Six hundred by the Side of the River to Attack them in flank & to Secure our Batteaus. The Batteaus were preserved by Major Wood who brought them Off. One Batteau only was taken with four Barrels of powder & Nothing Else on Board. The men Escaped. This Dr Genl is a State of this Unfortunate Enterprize. what you will hear next I Cannot Say I am every Moment Inform’d of the Vast number of the Enemy which have arrived. Some Indeed Say that great Number have Arrived from England & all the Troops from Halifax. this I do not believe but I apprehend their numbers are now very Great. I have here only Two thousd five hundred & thirty three Rank & file, most of the Officers Seems Discourag’d & of Course their men. I am Employ’d day & Night in fortifying & Securing my Camp & am Determin’d to hold it as Long as a person will Stick by me. I have heard nothing Of Colo. Daytons or the Residue of Colo. Waynes Regimt or of the Others Order’d here. Sure I am that they are much wanted. There is Some Regimts all Down in the Small pox not a Single man fit for duty This will be remedied in time unless the Enemy make a Sudden push which Indeed we Expect every hour if so we must with the Numbers we have Sustain their Efforts & I hope Repulse them. Dr Genl I am with much respect your Most Devoted humble Servt

Jno. Sullivan



P.S. Our Old Friend Colo. Louie of the Caughnawagas has this moment Arrived Express from that tribe. Says all the Indian Tribes have made peace even the Canasadugas & those tribes which Join’d Capt. Foster at the Cedars except the Roundocks. these have Refus’d in Councill & Declare, They will take arms for the king, and have Sent to Genl Carlton to Let him Know it This tribe Consists of Fifty Warriors Only. The Caughnawagas & other tribes Desire that we Should Send up Some force which they will Join with to Exterpate them. This they would do themselves, but are apprehensive that Some few french through the Influence of their priests will Join them. Indeed I can but Illy Spare the force but it is a Matter of Too much Importance to be Neglected. I must therefore Send Some force under the Command of an Experienc’d Officer. I have the Honour to be your Excellencys most Obedient Servant


Jno. Sullivan
